

	

		III

		109th CONGRESS

		2d Session

		S. RES. 443

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2006

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Relative to the death of Francis R. Valeo,

		  former Secretary of the Senate.

	

	

		Whereas Francis R. (Frank) Valeo served with distinction

			 as chief of the Foreign Affairs Division of the Legislative Reference Service

			 and specialist in the Far East, before beginning his service to the United

			 States Senate in 1952 on the staff of the Committee on Foreign

			 Relations;

		Whereas Frank Valeo in 1958 became foreign policy advisor

			 and assistant to the Majority Whip, Senator Mike Mansfield, and then served as

			 Majority Secretary from 1963 to 1966;

		Whereas Frank Valeo served as Secretary of the Senate from

			 1966 to 1977;

		Whereas Frank Valeo accompanied many United States

			 Senators on missions to all parts of the globe, assisted the Majority Leader in

			 regularly reporting on conditions in Southeast Asia, and was part of the first

			 congressional delegation to visit the People’s Republic of China in

			 1972;

		Whereas Frank Valeo represented the United States Senate

			 on the Federal Election Commission from 1974 to 1977, and in that role

			 participated in the 1976 landmark Supreme Court decision of Buckley v.

			 Valeo;

		Whereas Frank Valeo helped to modernize and set

			 professional standards for service in the diverse offices that report to the

			 Secretary of the Senate, and served as a member of the Commission on the

			 Operation of the Senate, from 1975 to 1976, where he helped craft its proposals

			 for structural and technological reforms in Senate operations;

		Whereas Frank Valeo faithfully discharged the difficult

			 duties and responsibilities of a wide variety of important and demanding

			 positions in public life with honesty, integrity, loyalty, and humanity;

			 and

		Whereas Frank Valeo’s clear understanding and appreciation

			 of the challenges facing the Nation have left his mark on those many areas of

			 public life: Now, therefore, be it

		

	

		That (a) the Senate has heard with

			 profound sorrow and deep regret the announcement of the death of Frank

			 Valeo.

			(b)The Secretary of

			 the Senate shall communicate these resolutions to the House of Representatives

			 and transmit an enrolled copy thereof to the family of the deceased.

			(c)When the Senate

			 adjourns today, it shall stand adjourned as a further mark of respect to the

			 memory of Frank Valeo.

			

